Citation Nr: 0111341
Decision Date: 04/18/01	Archive Date: 05/21/01

Citation Nr: 0111341	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  95-02 804	)	DATE APR 18, 2001
	)
	)
                            
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure in 
Vietnam.

2.  Entitlement to service connection for metastatic 
adenocarcinoma for accrued benefits purposes.

3.  Entitlement to survivors' and dependents' educational 
assistance under Chapter 35 of the United States Code, Title 
38.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to September 
1974.  He died on December [redacted], 1989, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  The Board remanded this case back to the 
RO in October 1996, and the issues of entitlement to service 
connection for metastatic adenocarcinoma for accrued benefits 
purposes and entitlement to survivors' and dependents' 
educational assistance under Chapter 35 of the United States 
Code, Title 38, were subsequently added to the veteran's 
appeal, as indicated in an October 1998 Supplemental 
Statement of the Case.  The Board denied the claims listed 
above in a November 6, 2000 decision.



VACATUR

On November 8, 2000, the appellant's representative filed a 
motion to vacate the November 6, 2000 Board decision on the 
basis that it had not been afforded an opportunity to present 
informal argument on this case.  The Board recognizes that no 
such argument was, in fact, of record at the time of the 
November 2000 Board decision, and, in March 2001, the 
appellant's representative filed a Written Brief Presentation 
with the Board.  Accordingly, it is the decision of the Board 
that the November 6, 2000 Board decision denying the claims 
listed above should be, and is, VACATED.  A new decision will 
be rendered on these claims, and that decision will be 
entered as if the November 6, 2000 decision had never been 
issued.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




Citation Nr: 0029291	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  95-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure in 
Vietnam.

2.  Entitlement to service connection for metastatic 
adenocarcinoma for accrued benefits purposes.

3.  Entitlement to survivors' and dependents' educational 
assistance under Chapter 35 of the United States Code, Title 
38.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to September 
1974.  He died on December [redacted], 1989, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Affairs 
(Board or BVA) on appeal from rating decisions issued in May 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC.  The Board remanded this case 
back to the RO in October 1996, and the issues of entitlement 
to service connection for metastatic adenocarcinoma for 
accrued benefits purposes and entitlement to survivors' and 
dependents' educational assistance under Chapter 35 of the 
United States Code, Title 38, have subsequently been added to 
the veteran's appeal, as indicated in an October 1998 
Supplemental Statement of the Case.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on December [redacted], 1989, and his death 
certificate lists metastatic adenocarcinoma (unknown primary 
and of seven months duration) as the immediate cause of his 
death; acute obstructive renal failure, obstructive jaundice, 
and rule out sepsis as underlying causes of death; and 
metabolic acidosis and respiratory failure as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss and a comminuted 
fracture of the distal phalanx of the right third finger, 
both evaluated as zero percent disabling.

4.  The evidence of record, taken as a whole, does not 
support the finding that the cause of the veteran's death is 
causally related to either service or a service-connected 
disability.

5.  The veteran did not suffer from a disability recognized 
by the VA as causally related to herbicide exposure in 
Vietnam.

6.  The veteran's metastatic adenocarcinoma is not causally 
related to either service or a service-connected disability, 
and this disability is not recognized by the VA as causally 
related to herbicide exposure in Vietnam.

7.  The veteran's service-connected disabilities did not 
preclude substantially gainful employment during his 
lifetime.

8.  The veteran, although honorably discharged from service, 
did not die of a service-connected disability and did not 
have a permanent and total service-connected disability that 
was in existence at death.


CONCLUSIONS OF LAW

1.  A service connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (1999).

2.  The criteria for entitlement to service connection for 
metastatic adenocarcinoma, for purposes of accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107, 5121 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (1999).

3.  The criteria for entitlement to survivors' and 
dependents' educational assistance benefits under 38 
U.S.C.A., Chapter 35, have not been met.  38 U.S.C.A. §§ 
3501, 5107 (West 1991); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
well-grounded claims within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  That is, the Board is satisfied that the 
appellant has submitted claims which are plausible and 
capable of substantiation.  The Board is also satisfied that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and no further assistance 
to the appellant is required to comply with the VA's duty to 
assist her under 38 U.S.C.A. § 5107(a) (West 1991).

I.  Factual background

Initially, the Board would point out that the veteran died on 
December [redacted], 1989, and his death certificate lists metastatic 
adenocarcinoma (unknown primary and of seven months duration) 
as the immediate cause of his death; acute obstructive renal 
failure, obstructive jaundice, and rule out sepsis as 
underlying causes of death; and metabolic acidosis and 
respiratory failure as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  At the time of the veteran's death, service 
connection was in effect for bilateral hearing loss and a 
comminuted fracture of the distal phalanx of the right third 
finger, both evaluated as zero percent disabling.

The Board has reviewed the veteran's service medical records 
and observes that the veteran was treated for upper 
respiratory infections on several occasions during service.  
Chest x-rays from February 1974 revealed bilateral upper lobe 
fibronodular changes, right greater than left, and the 
examiner noted that active disease could not be excluded.  
The June 1974 separation examination report indicates that 
the veteran had been treated with antibiotics for pneumonia, 
but there were no current complaints or symptoms.  The 
separation examination revealed a left upper lobe friction 
rub, with no wheezes and good symmetrical lung expansion.  

Subsequent to service, chest x-rays from January 1982 
revealed post-inflammatory fibrotic changes in the right 
apex, a possible azygos lobe, and no active infiltrates.  A 
January 1982 examination conducted by Harold Jack Tausend, 
M.D., revealed the thorax and lungs to be within normal 
limits.  

Studies conducted at a United States Air Force medical 
facility in 1989 indicate the first treatment of record for 
the veteran's metastatic adenocarcinoma.  A computerized 
tomography (CT) scan of the abdomen from May 1989 revealed 
extensive abdominal adenopathy, with the retroperitoneal 
adenopathy extending down to the umbilicus.  The examiner 
noted that it was possible to explain these findings by a 
mass in the head of the pancreas, with metastatic disease to 
the liver and retroperitoneal lymph nodes.  A liver biopsy 
from June 1989 revealed a poorly differentiated large cell 
malignant neoplasm, noted to possibly represent a multi-
directional differentiated sarcoma, or a carcinoma which had 
become totally undifferentiated and sarcomatous in 
appearance.  

The veteran was hospitalized at an Air Force hospital from 
June to August of 1989, and the report of this 
hospitalization indicates that he suffered from 
adenocarcinoma of unknown primary involving the liver, 
stomach, pancreas, and retroperitoneum.  Also, a testicular 
ultrasound had revealed a hydrocele, a varicocele, and a 
small cyst.  As a result, the veteran underwent chemotherapy 
in June 1989 and was treated for an exacerbation of chronic 
obstructive pulmonary disease.  Subsequently, in July 1989, 
the veteran underwent further chemotherapy and was kept in 
the hospital for several extra days in light of 
gastrointestinal upset.  The discharge diagnoses were 
adenocarcinoma of unknown primary involving the stomach, 
liver, pancreas, and retroperitoneum; chronic obstructive 
pulmonary disease; anemia; and a benign testicular nodule.  

In September 1989, the veteran was hospitalized at an Air 
Force facility for several days with complaints of speech 
problems and bilateral numbness and tingling of the third and 
fourth digits.  Contrast and non-contrast CT scans of the 
head were within normal limits, and the veteran had no 
recurrence of admission symptoms during his hospitalization.  
The discharge diagnoses were an extragonadal germ cell tumor 
(metastatic widely), chemotherapy-induced anemia, and slurred 
speech.  The veteran was readmitted in October 1989 with 
complaints of feeling feverish and a substernal tightness 
with inspiration.  The veteran was placed on Rocephin and, 
subsequently, Augmentin, and he was discharged after several 
days in good condition.  The discharge diagnoses were left 
lower lobe pneumonia; metastatic adenocarcinoma of liver and 
bone, with unknown primary; chronic obstructive pulmonary 
disease; anemia; and right plural effusion.  A subsequent 
admission, from October to November of 1989, encompassed a 
workup of pleural effusion and mild clinical congestive heart 
failure, which responded well to diuresis without further 
symptoms.  Pleural effusions remained clinically stable 
throughout the course of the hospitalization.  The veteran 
was afebrile upon discharge, and the discharge diagnoses 
included metastatic adenocarcinoma of unknown primary 
(probably germ cell origin, with beta HCG equaling 95,000), 
malignant pleural effusion, anemia of chronic disease, a 
history of chronic obstructive pulmonary disease, mild 
congestive heart failure, and thrombocytopenia secondary to 
chemotherapy.  

Subsequently, in December 1989, the veteran was readmitted to 
the same Air Force hospital with complaints of worsening 
mental status, baseline shortness of breath, and tense 
ascites.  During the hospitalization, the veteran's mental 
status deteriorated markedly, and an ultrasound of the 
kidneys revealed bilateral hydronephrosis, left greater than 
right, with prominent ascites.  The veteran continued to 
decline and became unresponsive on the date of his death.

A December 1989 autopsy report contains pathological 
diagnoses of metastatic adenocarcinoma, presumably of gastric 
or (less likely) hepatocellular origin, involving the 
stomach, liver, diaphragm, omentum, right lung lymphatics, 
Gerota's fascia of the right kidney, paraaortica lymph nodes, 
bilateral hilar lymph nodes, effusions of the right and left 
pleura, and peritoneum; jaundice; pneumonia of the left upper 
lobe, with pulmonary emboli of the right upper and lower lung 
lobes; and pancreatic fat necrosis.  The clinical diagnoses 
were metastatic adenocarcinoma, unknown primary, with 
malignant plural effusion; anemia of chronic disease; chronic 
obstructive pulmonary disease; congestive heart failure; and 
resolved thrombocytopenia, secondary to chemotherapy.  A 
further autopsy protocol, dated in January 1990, also 
indicates a pathological diagnosis of focal fibrosis of the 
right lower lung.  

The claims file also includes an further autopsy report, 
dated in June 1990.  However, as this report contains a 
description of a man in his 40s who died on June [redacted], 
1990, it appears that the report concerns an individual other 
than the veteran.  This report contains no references to the 
veteran whatsoever.  

In an April 1992 letter, Richard A. Albanese, M.D., indicated 
that he believed that it was "possible" that the veteran's 
death was caused by dioxin exposure and that he hoped "that 
research will one day soon permit a fully definitive 
statement."  Dr. Albanese made reference to 
"correspondence" from the appellant but did not indicate 
that he had reviewed the veteran's medical records.

The veteran's claims file, including his service medical 
records, was reviewed by the Chief of a VA Pulmonary Clinic 
in February 1998.  In a report from that date, the doctor 
made note of the veteran's in-service respiratory treatment 
and his upper lobe fibronodular changes shown by x-ray but 
also indicated that the autopsy revealed no abnormalities of 
the right lung proper.  This doctor concluded that the prior 
lung changes did not result in the respiratory failure that 
was listed as a significant condition contributing to, but 
not resulting in, the veteran's death.  The doctor 
specifically noted that the bilateral fibronodular changes 
seen in the 1974 chest x-rays did not "initiate any new lung 
disease process" but instead represented scars from an old 
inflammatory process in the lungs.  In fact, the radiologist 
had interpreted the chest x-ray in 1982 as post-inflammatory 
changes in the right apex, and these changes were not 
commented upon at the time of autopsy.  With regard to the 
cancer in the lung, the doctor noted that the only cancer 
noted in the chest at the time of autopsy was in the hilar 
lymph node and the pleural and bronchial lymphatics; 
malignant cells were also noted in the pleural fluid prior to 
death.  Significantly, there was "no report of any lung 
cancer being present in the lung parenchyma at the time of 
autopsy," and the examiner found this to be very strong 
evidence that the lung was not, in fact, the site of origin 
of the veteran's very aggressive cancer.  In other words, the 
medical record showed no evidence that the veteran had a 
primary lung cancer.  The examiner went on to state that the 
tumor cells present in the veteran's lung originated from 
another organ (or organs).  Overall, the examiner found no 
causal relationship to any previous post-inflammatory changes 
or any other pathology in the lungs that could be implied 
from the presence of the metastatic tumor cells in the 
pulmonary lymphatics and pleura.

The Board also observes that the claims file includes 
excerpts from several treatises and articles about lung 
cancer and the impact of dioxin.  However, these articles are 
not accompanied by any contextual discussion of the veteran's 
medical records.
 
II.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  Additionally, 
certain chronic diseases, including malignant tumors and 
cardiovascular-renal diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for a respiratory cancer of the 
lung, bronchus, larynx, or trachea if manifested to a 
compensable degree within 30 years after the last date on 
which the veteran was exposed to an herbicide agent during 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  See The Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 
(1991).  Nonetheless, even if a veteran has not been 
diagnosed with a disease listed in 38 C.F.R. § 3.309(e) 
(1999), he or she is not precluded from establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)


Moreover, service connection may be granted for the cause of 
a veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999). 

In this case, the Board observes that the veteran's autopsy 
revealed metastatic adenocarcinoma involving the right lung, 
which raises the question of whether presumptive service 
connection is warranted under 38 C.F.R. § 3.307(a)(6)(ii) 
(1999) for the cause of death of this Vietnam veteran.  As 
noted above, 38 C.F.R. § 3.309(e) (1999) specifically refers 
to cancers to the lung, bronchus, larynx, or trachea.  
However, presumptive service connection may not be 
established for a cancer listed in 38 C.F.R. § 3.309(e) 
(1999) if that cancer developed as a result of metastasis of 
a cancer not associated with herbicide exposure.  See Darby 
v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97 (May 2, 
1997).  In his review of the veteran's claims file, the VA 
doctor who rendered the noted February 1998 opinion found no 
evidence of abnormalities in the lung proper at the time of 
the death and no evidence of primary lung cancer.  Rather, 
this doctor concluded that the veteran's cancer came from 
another organ.  There is no also no evidence of any of the 
other cancers listed in 38 C.F.R. § 3.309(e) (1999), for 
which service connection is warranted on a presumptive basis 
in cases of Vietnam veterans exposed to herbicides.  Overall, 
as the evidence does not show that any of the cancers listed 
in that section were a causal factor leading to the veteran's 
death, the presumptive service connection provisions for 
cases of herbicide exposure in Vietnam are not applicable in 
this case.

The Board would also point out that there is no evidence of 
record whatsoever indicating a malignant tumor or renal 
disease within one year of the veteran's discharge from 
service.  Therefore, there is no basis for presumptive 
service connection for the cause of the veteran's death under 
the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) (1999).

The question thus remains whether there is a direct 
etiological relationship between the cause of the veteran's 
death and service.  The only medical evidence of record 
suggesting such a causal relationship is the April 1992 
statement from Dr. Albanese, who found that it was possible 
that the veteran's death resulted from dioxin exposure during 
service.  This statement lacks probative value on several 
fronts.  First, as noted above, the medical evidence of 
record does not reflect that the veteran had been diagnosed 
with any of the disabilities recognized by the VA as causally 
related to herbicide exposure in Vietnam, and Dr. Albanese 
does not suggest such a diagnosis in his statement.  Rather, 
he refers only to "cancer" in a non-specific manner.  
Second, this statement is very tentative, as Dr. Albanese 
referred only to a possibility of an etiological link to 
dioxin exposure and suggested that further research was in 
order prior to a more definitive statement.  Third, there is 
no evidence that Dr. Albanese reviewed the veteran's medical 
records, as he referred only to the "correspondence" from 
the appellant.  

By contrast, the VA doctor who provided the February 1998 
medical opinion clearly indicated that he had reviewed the 
entire claims file and made specific references to particular 
records, including the veteran's service medical records.  
Moreover, this doctor unambiguously stated that there was no 
evidence of primary lung cancer, as opposed to cancerous 
cells originating in other organs, and that there was no 
other evidence of lung pathology related to service.  The 
Board thus attaches significantly more weight to this medical 
opinion than to the less definite and more speculative 
opinion of Dr. Albanese.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence"). 

Overall, the medical evidence of record does not support a 
finding that there is a relationship between the cause of the 
veteran's death and service or a service-connected 
disability.  The only other evidence supporting such a 
finding is the lay opinion of the appellant; during her 
September 1994 and July 1997 VA hearings, she asserted that 
the veteran's metastatic adenocarcinoma, although first noted 
in June 1989, was related to Agent Orange exposure in 
service.  However, the appellant has not been shown to 
possess the medical expertise necessary to render a credible 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The Board is sympathetic with the appellant over the loss of 
her husband and recognizes the veteran's extensive record of 
active military service.  Nevertheless, as the evidence of 
record, taken as a whole, does not demonstrate a causal 
relationship between the cause of the veteran's death and 
either service or a service-connected disability, or a 
diagnosis of a disease listed in 38 C.F.R. § 3.309(e) (1999), 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the appellant's 
present claim, however, that doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Entitlement to service connection for metastatic 
adenocarcinoma for 
accrued benefits purposes

Under VA laws and regulations, certain accrued benefits may 
be payable upon the death of a beneficiary.  Except as 
otherwise provided, periodic monetary benefits to which a 
veteran was entitled at death under existing ratings or 
decisions, or those based upon evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, shall, upon the death of such veteran, be paid to 
the veteran's surviving spouse.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.1000 (1999).

As indicated above, the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim that the cause of the veteran's death was related to 
either service (to include herbicide exposure) or a service-
connected disability.  It thereby follows that service 
connection for metastatic adenocarcinoma for accrued benefits 
purposes is also not warranted in this case, as this 
disability is listed in the veteran's death certificate as 
the immediate cause of his death.  Again, the provisions of 
38 U.S.C.A. § 5107(b) (West 1991) are not for application 
because the preponderance of the evidence is against this 
claim.

III.  Entitlement to survivors' and dependents' educational 
assistance under 
Chapter 35 of the United States Code, Title 38

Survivors' and dependents' educational assistance benefits 
are payable to the surviving spouse of a veteran if that 
veteran was discharged from service under conditions other 
than dishonorable and (a) a permanent and total service-
connected disability was in existence on the date of the 
veteran's death, or (b) the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (1999).

In the present case, the evidence of record reflects that the 
veteran, did not die of a service-connected disability and 
did not have a permanent and total service-connected 
disability that was in existence on the date of his death.  
The Board would point out that the veteran's service-
connected disabilities were rated as noncompensably disabling 
at the time of his death, and he was not treated for those 
particular disabilities in the months prior to his death.  
Thus, the basic requirements for survivors' and dependents' 
educational assistance benefits under 38 U.S.C.A., Chapter 
35, have not been met, and the appellant's claim must be 
denied. 



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, to include as due to herbicide 
exposure in Vietnam, is denied.

The claim of entitlement to service connection for metastatic 
adenocarcinoma for accrued benefits purposes is denied.

The claim of entitlement to survivors' and dependents' 
educational assistance under Chapter 35 of the United States 
Code, Title 38 is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 

